DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings (figs.1-12 and 16-17) are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, the phrase: "a substantially straight line", should be changed to --a straight line--. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13, 16-17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgandi (EP2036471 A1).
	Regarding claim 1, Morgandi discloses 
A sensor assembly (temperature sensor, fig.5) for determining a temperature and an orientation of a jug (container 37, figs.2-3) having a bottom surface to rest on the assembly (temperature sensor, fig.5), the sensor assembly (temperature sensor, fig.5) comprising: 
a temperature sensor (sensor 17, figs.1 and 5) for producing a temperature signal indicative of the temperature of the bottom surface [Par.0019], the temperature sensor (sensor 17) being urged to move in a first direction [upwards, Pars.0024 and 0042]; 
a diaphragm [element connects sensor 17 and support 42, fig.5], the diaphragm being sealingly engageable with the temperature sensor (sensor 17) and a platform (seat 13, fig.1) supporting the jug (container 37), such that the temperature sensor (sensor 17) extends through the platform (seat 13) to engage the bottom surface (see figs.1-2); 
a retainer (movable support 42, figs.1 and 5), the retainer (movable support 42) being connected to the temperature sensor (sensor 17) and limiting movement of the temperature sensor (sensor 17) in the first direction; and 
a signal generator (switch 32, fig.5) for producing a signal when the temperature sensor (sensor 17) is moved against the urge to move in the first direction [Par.0025].

    PNG
    media_image1.png
    558
    729
    media_image1.png
    Greyscale

Regarding claim 2, Morgandi discloses 
the signal generator (switch 32, fig.5) is a contact.

Regarding claim 3, Morgandi discloses 
the signal generator (switch 32, fig.5) is a switch.

Regarding claim 4, Morgandi discloses 
the switch (switch 32, fig.5) is a microswitch [switch 32 is act as a microswitch 32 to send a signal to controlling means 21].

Regarding claim 13, Morgandi discloses 
the signal generator (switch 32, fig.5) is located on a component (side wall, fig.1); the temperature sensor (sensor 17, figs.1 and 5) has a cable, the cable extending in a straight line towards and through an opening in the assembly component (see fig.1).

Regarding claim 16, Morgandi discloses 
a spring (spring 94, fig.5) connected to the diaphragm and adapted to bear against an internal shelf below the platform (seat 13, fig.1), thereby providing the bias to the temperature sensor (sensor 17, figs.1 and 5) in the first direction (fig.5, Par.0042).

Regarding claim 17, Morgandi discloses 
the sensor assembly (temperature sensor, fig.5) is locatable in a mounting below the platform (seat 13, fig.1), the mounting having an opening through which the temperature extends in use; and the retainer (movable support 42, figs.1 and 5) is located below the mounting, such that movement of the temperature sensor (sensor 17, figs.1 and 5) in the first direction is constrainable by the retainer bearing against the mounting.

Regarding claim 24, Morgandi discloses 
A coffee making machine (cappuccino, abstract) comprising: 
a sensor assembly (temperature sensor, fig.5) for determining a temperature and an orientation of a jug (container 37, figs.2-3) having a bottom surface to rest on the sensor assembly (temperature sensor, fig.5), the sensor assembly (temperature sensor, fig.5) further comprising: 
a temperature sensor (sensor 17, figs.1 and 5) for producing a temperature signal indicative of the temperature of the bottom surface [Par.0019], the temperature sensor (sensor 17) being urged to move in a first direction [upwards, Pars.0024 and 0042]; 
a diaphragm [element connects sensor 17 and support 42, fig.5], the diaphragm being sealingly engageable with the temperature sensor (sensor 17) and a platform (seat 13, fig.1) supporting the jug (container 37), such that the temperature sensor (container 37) extends through the platform (seat 13) to engage the bottom surface; 
a retainer (movable support 42, figs.1 and 5), the retainer (movable support 42) being connected to the temperature sensor (container 37) and limiting movement of the temperature sensor (container 37) in the first direction; and 
a signal generator (switch 32, fig.5) for producing a signal when the temperature sensor (container 37) is moved against the urge to move in the first direction [Par.0025].

    PNG
    media_image1.png
    558
    729
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 5-12, 14-15, and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-9, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as the sensor assembly comprises: three or more signal generators; and a processor, the processor being adapted to determine the orientation of the jug from the signals received from the signal generators as cited in the dependent claim 5.

Regarding claims 10-12, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as the temperature sensor has one or more attachment slots; and the retainer has a channel having one or more detents, the one or more detents being engageable with the attachment slot as cited in the dependent claim 10.

Regarding claims 14-15, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as the component is a printed circuit board as cited in the dependent claim 14.

Regarding claim 18, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as a gap between the mounting and the platform is covered by a thin sheet top, forming a dis-continuous flat platform surrounding the temperature sensor assembly as cited in the dependent claim 18.

Regarding claims 19-22, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as an actuator, wherein the actuator includes: a base; a neck; and a cap; wherein the retainer has an opening adapted to receive the neck of the actuator, with the cap and base bearing against the retainer such that the actuator is engaged with the retainer as cited in the dependent claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/05/2022